DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/229,299 and 62/609,807, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, both parent cases fail to support the claim language of treating a medical disorder virus in the coronaviridae family as specified in the claims.  Parent Application No. 16/838,953 does mention the coronaviridae virus; accordingly, the present application is awarded a priority date of April 2, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. (WO 2008/112915 A1; hereinafter “Tracey”) in view of Shuros et al. (US 2009/0125076; hereinafter “Shuros”).
Regarding claim 1, Tracey teaches a method of treating a medical disorder in a patient, the method comprising: positioning a contact surface of a device in contact with an outer skin surface of the patient (e.g. ¶¶ 11-13, 109, 113, etc.); applying, via the device, when the contact surface is in contact with the outer skin surface of the patient, an electrical impulse transcutaneously, via the contact surface, through the outer skin surface of the patient to a vagus nerve of the patient (e.g. ¶¶ 11-13 – transcutaneous stimulation); and wherein the electrical impulse is applied to the patient according to a treatment paradigm based at least in part on an application of the electrical impulse as a single dose from 2 to 5 times per day (e.g. ¶¶ 116 – twice daily).  
Tracey teaches measuring the C-reactive protein in a blood of a patient in order to better determine the inflammatory response following the stimulus (e.g. ¶¶ 116-119); however, Tracey does not expressly disclose that the electrical impulse is sufficient to reduce a level of C-reactive protein. In the same field of endeavor, Shuros teaches the delivery of vagal stimulation and the reliance on biomarkers such as C-reactive protein as representation of the inflammatory state of the subject in order to ensure the electrical impulse is sufficient (e.g. ¶¶ 46, 97, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of calculating and adjusting electrical stimulation in order to be sufficient to reduce a level of C-reactive protein, as taught by Shuros, to the known device of Tracey, ready for improvement, to yield the predictable results of ensuring that the parameters of the stimulation applied are sufficient in reducing inflammation as reflected in the C-reactive protein data. 
Tracey fails to expressly disclose that the medical disorder is a virus in the coronaviridae family.  The examiner notes that the present application’s disclosure does not appear to offer any specific stimulation parameters are focus as to how the stimulation applied to a virus in the coronaviridae family would differ from any of the other viruses and medical disorders listed throughout the disclosure (e.g. ¶¶ 98 – hepatitis).   Additionally, the claims require no specific stimulation parameters other than the dosage which is anticipated by Tracey as indicated above.  Tracey also indicates treating a plurality of different medical conditions including different viruses causing inflammation (e.g. ¶¶ 86 - hepatitis).  Accordingly, the examiner is of the position that it would have been obvious to apply the method of treating a medical disorder as taught by Tracey, to treat a virus in the coronaviridae family, in order to treat a patient suffering from inflammation in the same manner, as known work in one field of endeavor may prompt variations of it for use in either the same field or a different one, if the variations are predictable to one of ordinary skill in the art.  In this situation, the predictability would be in treating the inflammation from any viral condition whether it be hepatitis or coronaviridae based.
Regarding claims 2-3, Simon in view of Shuros fails to expressly disclose reducing the level of C-reactive protein by at least 10 or 25 mg/L.  In this situation, the prior art is cited in Shuros is clear in indicating that the stimulation can be adjusted for a targeted C-reactive protein level.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to apply an electrical pulse sufficient to reduce the level of C-reactive protein at least 25 mg/L, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claims 9-10, Tracey discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37, 76, etc.).
Regarding claim 11, Simon teaches the electrical impulse is sufficient to reduce the magnitude of constriction of smooth bronchial muscle (e.g. ¶¶ 74 – “smooth muscle cells”; e.g. ¶¶ 86 – “bronchitis”, “respiratory virus infection”, etc.)
Regarding claim 12, Tracey teaches the device comprises one or more electrodes (e.g. ¶¶ 8, 11, etc.).
Regarding claim 13, Tracey teaches the device comprises a housing coupled to the one or more electrodes, the housing comprising an energy source that generates the electrical impulse (e.g. ¶¶ 103-105).
Regarding claim 14, Tracey teaches the electrical impulse comprises bursts of 2-20 pulses with each of the bursts having a frequency of about 5 Hz to about 100 Hz (e.g. ¶¶ 130-131, 21, etc.).
Regarding claim 15, Tracey teaches each of the pulses has a frequency of about 1 kHZ to about 20 kHz (e.g. ¶¶ 11).
Regarding claim 17, Tracey teaches the single dose is from about 30 seconds to about five minutes (e.g. ¶¶ 129 – “40 seconds”).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tracey in view of Shuros, as applied to claim 1 above, further in view of Bright et al. (WO 2018/005848 A1; hereinafter “Bright”).  Tracey fails to expressly disclose the electrical impulse is sufficient to reduce the level of procalcitonin by at least 2 ng/L or 5 ng/L.  In the same field of endeavor, Bright teaches that procalcitonin is a biomarker that indicates an immune response indicating pro or anti inflammatory responses, similarly to c-reactive protein, and is measured in order to indicate the effectiveness in clearing out an infection following vagal stimulation (e.g. ¶¶ 49).   It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply an electrical pulse sufficient to reduce the level of procalcitonin by at least 2 ng/L or 5 ng/L, in order to indicate that the treatment of the medical condition or virus of the patient as treated by Tracey has been effective in reducing inflammation, as the teaching in Bright would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  In addition, the examiner notes that the prior art of Tracey applies the same stimulation as claimed, and there are no specific parameter in the disclosure which result in a specific decrease in procalcitonin.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792